 U.S. DEPARTMENT OF JUSTICE
DRUG ENFORCEMENT ADMINISTRATION


MEMORANDUM OF AGREEMENT


This Memorandum of Agreement ("Agreement") is entered into by and between the
United States Department of Justice, Drug Enforcement Administration
(hereinafter "DEA") and PHARMERICA CORPORATION (hereinafter "PMC"), each a
"Party" and collectively hereinafter the "Parties".


I. APPLICABILITY


This Agreement shall be applicable to PHARMERICA CORPORATION and any PHARMERICA
retail pharmacies, current or future, within the United States, registered with
DEA to dispense, distribute, or otherwise handle controlled substances or List I
chemicals. Unless specifically stated herein, nothing contained in this
Agreement will lessen, supplant or expand PMC's legal obligations under any
statute, regulation, or law.


II. BACKGROUND


Based on investigations conducted by the DEA at eleven PHARMERICA retail
pharmacies, under DEA Registration Numbers BV5369740, BP5312121, BP6553677,
BP9444136, BP5703788, BP5723449, FK0624571, FP0954568, BG5758113, FP0640537 and
BP5704324, the United States of America, acting through the United States
Attorney's Offices for the Eastern District of Wisconsin, the Eastern and
Western Districts of Virginia, and the District of Rhode Island, contends that
it had certain civil penalty claims against PMC.


PharMerica acknowledges that its pharmacies, to include PharMerica Pharmacies
specified in the above paragraph, on some occasions during the Covered Conduct
period, dispensed controlled substances in a manner not consistent with its
obligations under the CSA and the CSA's implementing regulations.


To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above referenced claims, PMC, DEA, and the U.S. Attorney's
Office for the Eastern District of Virginia and the Western District of
Virginia, entered into Settlement Agreements on January 8, 2014 and April 15,
2014, respectively.


Contemporaneous to this Agreement, PMC, DEA, and the U.S. Attorney's Offices for
the Eastern District of Wisconsin and the District of Rhode Island are also
entering into a Settlement Agreement.












III. TERMS AND CONDITIONS


A.            Intention of Parties to Effect Settlement


Based on PMC's acceptance of responsibility as stated in the Settlement
Agreements, PMC agreed to enter into a compliance agreement, also referred to as
"Memorandum of Agreement", as required by the DEA.


B.            Covered Conduct


For purposes of this Agreement, "Covered Conduct" shall mean the following
conduct, whether it occurred at any of the PMC pharmacy locations listed above
or at any other PMC Pharmacy locations throughout the United States.


(1)            PMC dispensed Schedule II controlled substances and failed to
obtain valid prescriptions written by a practitioner, as required per 21 U.S.C.
§ 829(a), such violations included:



(a) PMC initiated partially or fully pre-populated templates/forms, transmitted
via facsimile, for a practitioner to sign. Under these circumstances, the
practitioner had yet made the determination, in the usual course of practice,
that there was a legitimate medical purpose for the prescription. PMC's practice
failed to meet the requirements of 21 U.S.C. § 829 (a) and 21 C.F.R. §
1306.04(a);



(b)            PMC dispensed Schedule II controlled substances and failed to
obtain a written prescription prior to the dispensation took place in that a
signed prescription was obtained after the fact, as required per 21 U.S.C. §
829(a) and 21 C.F.R. § 1306.11(a);


(c)            PMC dispensed Schedule II controlled substances pursuant to
orders from long term care facilities that failed to include required elements,
such as the patient's address, quantity prescribed, dosage form, practitioner's
name, practitioner's address, practitioner's signature, and DEA registration
number, in violation of 21 U.S.C. § 829 (a) and 21 C.F.R. § 1306.05(a);


(2)            PMC dispensed Schedule II controlled substances "refills" to
patients without obtaining a new prescription.  The refilling of a Schedule II
controlled substance is prohibited.  PMC failed to meet the requirements of 21
U.S.C. § 829 (a) and 21 C.F.R. § 1306.12(a).


(3)            PMC dispensed partially filled Schedule II controlled substances
and failed to record on the prescription whether the patient was "terminally
ill" or a "LTCF patient", as required per 21 U.S.C. § 829 (a) and   21 C.F.R. §
1306.13(b).  In addition, for each partial filling, PMC failed to record on the
back of the prescription (or on another appropriate record, uniformly
maintained, and readily retrievable) the date of the partial filling, quantity
dispensed, remaining quantity authorized to be dispensed, and the identification
of the dispensing pharmacist.


(4)            PMC dispensed partially filled Schedule II controlled substances
in excess of the total quantity prescribed and for a period that exceeded 60
days from the issue date, both in violation of  21 U.S.C. § 829 (a) and 21
C.F.R. § 1306.13(b).


(5)            PMC dispensed emergency Schedule II controlled substances in
violation of 21 U.S.C. § 829 (a) and 21 C.F.R. § 1306.11(d), and such violations
included:


(a)
PMC failed to receive an oral authorization of a prescribing individual, as
required by U.S.C. § 829 (a) and 21 C.F.R. § 1306.11(d);



(b)
PMC dispensed emergency Schedule II controlled substances and failed to dispense
the quantities limited to the amount adequate to treat the patient during the
emergency period, as required per 21 U.S.C. § 829 (a) and 21 C.F.R. §
1306.11(d)(1); and



(c)
PMC dispensed emergency Schedule II controlled substances and failed to notify
the nearest office of the Administration when the practitioner failed to deliver
the written prescription to the pharmacy within 7 days after authorizing an
emergency oral prescription, as required per 21 U.S.C. § 829 (a) and 21 C.F.R. §
1306.11(d)(4).



(d)
PMC dispensed emergency Schedule II controlled substances based on the oral
authorization by a practitioner and failed to immediately reduce the oral
prescription to writing with all of the information required, as required per 21
U.S.C. § 829 (a) and 21 C.F.R. § 1306.11(d)(2).



(6)            PMC dispensed Schedule II controlled substances from emergency
kits placed at long-term care facilities and failed to receive an oral
authorization of a prescribing individual practitioner, as required per 21
U.S.C. § 829 (a) and 21 C.F.R. § 1306.11(d).


(7)            PMC pharmacists failed to exercise their corresponding
responsibility to ensure that controlled substances were dispensed pursuant to
prescriptions that were valid under 21 C.F.R. § 1306.05, and as required per 21
U.S.C. § 829 (a) and 21 C.F.R. § 1306.04(a).


(8)            PMC placed Schedule II controlled substances in emergency kits at
long-term care facilities and later filed a DEA form 106 acknowledging that some
controlled substances were missing.  PMC failed to provide effective controls
and procedures to guard against diversion or theft of controlled substances from
emergency kits located at long-term care facilities as required per 21 C.F.R. §
1301.71(a).


(9)            PMC dispensed Schedule III-V controlled substances in violation
of 21 C.F.R. § 829(b)(c) and 21 C.F.R. § 1306.21(a), and such violations
included:


(a)
PMC dispensed Schedule III–V controlled substances pursuant to Physician's
Orders faxed by nurses and failed to obtain a paper prescription signed by a
practitioner, or a facsimile of a signed paper prescription, or an oral
prescription made by an individual practitioner and promptly reduced to writing;



(b)            PMC dispensed Schedule III-V controlled substances in emergency
kits at long-term care facilities and failed to obtain a paper prescription
signed by a practitioner, or a facsimile of a signed paper prescription, or an
oral prescription made by an individual practitioner and promptly reduced to
writing, as required per 21 C.F.R. § 829(b)(c) and 21 C.F.R. § 1306.21(a);


(c)            PMC dispensed Schedule III-V controlled substances pursuant to
prescriptions with missing essential elements, such as the patient's address,
quantity prescribed, dosage form, number of refills, practitioner's name,
practitioner's address, practitioner's signature, and DEA registration number,
as required per 21 U.S.C. § 829 (b)(c) and 21 C.F.R. § 1306.05(a)


(d)            PMC dispensed Schedule III-V controlled substances pursuant to
orders from long term care facilities that did not include the required elements
of a prescription, such as the patient's address, quantity prescribed, dosage
form, number of refills, practitioner's name, practitioner's address,
practitioner's signature, and DEA registration number, as required per 21 U.S.C.
§ 829 (b)(c) and 21 C.F.R. § 1306.05(a).


(10)            PMC failed to maintain, on a current basis, a complete and
accurate record of each substance received, dispensed, or otherwise disposed of
by him/her, as required per 21 U.S.C. § 827(a)(3) and 21 C.F.R. § 1304.21(a).


(11)            PMC failed to record on Copy 1 and 2 of DEA Forms 222 the number
of commercial containers furnished and the dates on which the containers were
shipped to the purchaser, as required per 21 U.S.C. § 828 and 21 U.S.21 C.F.R. §
1305.13(b).


(12)            PMC failed to record on Copy 3 of DEA Forms 222 the number of
commercial containers furnished and the dates on which the containers were
received by the purchaser, as required per 21 U.S.C. § 828 and 21 C.F.R. §
1305.13(e).


(13)            PMC failed to submit to the Virginia Prescription Monitoring
Program all controlled substances dispensed as required per Title 54.1-2521 of
the Code of Virginia.


C.            Term of Agreement


The obligations contained in this Agreement shall remain in full force and
effect for a period of three (3) years from the effective date of this
Agreement.


D.            Obligations of PHARMERICA


(1)            PMC shall dispense Schedule II controlled substances only
pursuant to valid prescriptions written, signed, and dated on the day signed, by
a practitioner, as required per 21 U.S.C. § 829(a) and 21 C.F.R. § 1306.11(a).


(2)            PMC shall not dispense "refills" of Schedule II controlled
substance prescriptions.


(3)            PMC shall not dispense Schedule II controlled substances to a
hospice patient pursuant to a faxed prescription that fails to indicate that it
was written for a hospice patient.


(4)            In the case of an emergency situation, as defined by 21 C.F.R. §
290.10, PMC shall only dispense a Schedule II controlled substance upon
receiving oral authorization of a prescribing individual practitioner, as per 21
U.S.C. § 829(a) and 21 C.F.R. § 1306.11, provided that:


(a)            The quantity prescribed and dispensed is limited to the amount
adequate to treat the patient during the emergency period (dispensing beyond the
emergency period must be pursuant to a paper or electronic prescription signed
by the prescribing individual practitioner);


(b)            The prescription shall be immediately reduced to writing by the
pharmacist and shall contain all information required in 21 C.F.R. § 1306.05,
except for the signature of the prescribing individual practitioner;


(c)            If the prescribing individual practitioner is not known to the
pharmacist, he must make a reasonable effort to determine that the oral
authorization came from a registered individual practitioner, which may include
a callback to the prescribing individual practitioner using his phone number as
listed in the telephone directory and/or other good faith efforts to insure his
identity; and


(d)            Within 7 days after authorizing an emergency oral prescription,
the prescribing individual practitioner shall cause a written prescription for
the emergency quantity prescribed to be delivered to the dispensing pharmacist.
In addition to conforming to the requirements of 21 C.F.R. §1306.05, the
prescription shall have written on its face "Authorization for Emergency
Dispensing," and the date of the oral order. The paper prescription may be
delivered to the pharmacist in person or by mail, but if delivered by mail it
must be postmarked within the 7-day period. Upon receipt, the dispensing
pharmacist must attach this paper prescription to the oral emergency
prescription that had earlier been reduced to writing. For electronic
prescriptions, the pharmacist must annotate the record of the electronic
prescription with the original authorization and date of the oral order. The
pharmacist must notify the nearest office of the Drug Enforcement Administration
if the prescribing individual practitioner fails to deliver a written
prescription to him; failure of the pharmacist to do so shall void the authority
conferred by this paragraph to dispense without a written prescription of a
prescribing individual practitioner.


(5)            PMC shall not partially fill Schedule II controlled substances
without recording on the prescription whether the patient is "terminally ill" or
an "LTCF patient."  In addition, for each partial filling dispensed, PMC shall
record on the back of the paper prescription (or on another appropriate record,
uniformly maintained, and readily retrievable) the date of the partial filling,
quantity dispensed, remaining quantity authorized to be dispensed, and the
identification of the dispensing pharmacist.  Information pertaining to current
Schedule II prescriptions for patients in a LTCF or for patients with a medical
diagnosis documenting a terminal illness may be maintained in a computerized
system if this system has the capability to permit:


(a)            Output (display or printout) of the original prescription number,
date of issue, identification of prescribing individual practitioner,
identification of patient, address of the LTCF or address of the hospital or
residence of the patient, identification of medication authorized (to include
dosage, form, strength and quantity), listing of the partial fillings that have
been dispensed under each prescription and the information required in 21 C.F.R.
§ 1306.13(b).


(b)            Immediate (real time) updating of the prescription record each
time a partial filling of the prescription is conducted.


(c)            Retrieval of partially filled Schedule II prescription
information is the same as required by 21 C.F.R. § 1306.22(b)(4) and (5) for
Schedule III and IV prescription refill information.


(6)            By no later than March 1, 2015, PMC shall implement systems to
allow for the recording of partial fillings as a subset of the original
prescription number such as .01, .02, .03, etc.  After this date, PMC shall not
use a new serial number (prescription number) for each partial filling dispensed
under the original prescription number.


(7)            PMC shall not partially fill Schedule II controlled substances in
excess of the total quantity prescribed by the practitioner or for a period that
exceeds 60 days from the issue date of the prescription.


(8)            PMC shall partially fill Schedule II controlled substances that
were prescribed by a practitioner in the case of an emergency, as defined by 21
C.F.R. § 290.10, in compliance with 21 C.F.R. 1306.13.


(9)            PMC shall not fill a Schedule III-V controlled substance
prescription that does not conform to the requirements of 21 C.F.R. § 1306.05,
including but not limited to obtaining a paper prescription signed by a
practitioner; a facsimile of a signed paper prescription; an oral prescription
made by an individual practitioner and promptly reduced to writing; or an
electronic prescription which meets the requirements of 21 C.F.R. §1306.08.


(10)            PMC shall not knowingly fill an invalid prescription or a
prescription that it reasonably believes was issued for other than a legitimate
medical purpose or by a practitioner acting outside the usual course of
professional practice.


(11)            PMC shall not initiate partially or fully pre-populated
templates/forms for a practitioner to sign, as PMC may not be characterized as
the prescribing practitioner's agent for purposes of preparing the
prescriptions.


(12)            PMC shall implement procedures to verify that the DEA
registration number for the issuing prescriber of each controlled substance
prescription is a valid, DEA registration number, independent of calling local
DEA offices. Such verification shall be performed periodically using the NTIS or
similar-reliable third party database where DEA registration changes are
recorded. PMC is not precluded from contacting any DEA office to verify the
legitimacy of a DEA registration, however, it is understood that the
verification of a DEA registration number alone does not fulfill all the
obligations of a pharmacist's corresponding responsibility.


(13)            PMC shall direct and train its pharmacists to fill prescriptions
in accordance with the terms of this Agreement and that their responsibility
under federal law requires them not to fill a prescription that such pharmacist
knows or has reason to know was issued for other than a legitimate medical
purpose or by a practitioner acting outside the usual course of professional
practice.


(14)            PMC shall implement and maintain policies and procedures to
ensure that Schedule II-V controlled substances are only dispensed pursuant to
valid prescriptions and proper oral authorizations by a prescribing
practitioner.


(15)            In connection with PMC's recordkeeping requirements pursuant to
21 C.F.R. § 1306.04, PMC agrees to implement no later than March 1, 2015 and
thereafter to maintain records regarding the dispensing of controlled substances
in electronic format, in addition to the regularly maintained paper files,
including records relating to partial fillings of Schedule II controlled
substance prescriptions and refills of Schedule III-V controlled substance
prescriptions.  These records shall be made available to DEA Special Agents,
Task Force Officers or Diversion Investigators, upon demand, without the need
for a warrant or subpoena, provided that the DEA Special Agents, Task Force
Officers or Diversion Investigators present appropriate identification.  PMC
shall provide electronic reports of dispensing on an ad hoc basis in response to
DEA requests within a reasonable time.


(16)            By no later than March 1, 2015 PMC shall implement, and
thereafter shall maintain, systems to allow for the maintenance on a current
basis of a complete and accurate record of each substance received, dispensed,
or otherwise disposed of.


(17)            PMC shall maintain a compliance program in an effort to detect
and prevent diversion of controlled substances as required under the CSA and
applicable DEA regulations.  This program shall include procedures to identify
the common signs associated with the diversion of controlled substances.  The
program shall also include the routine and periodic training of all PMC pharmacy
employees responsible for dispensing controlled substances on the elements of
the compliance program and their responsibilities under the CSA and applicable
DEA regulations.


(18)            PMC shall maintain a Department of Compliance which includes
employees  with pharmacy-related training and managerial  experience, who shall
be trained in relevant diversion-related issues to coordinate compliance efforts
related to controlled substances.  The director of the compliance department
shall report directly to the Board of Directors and not simultaneously be an
employee of PharMerica's legal department, including but not limited to the
general counsel.  Within one (1) month of the effective date of this Agreement,
PMC will identify the director of the compliance department as a dedicated point
of contact (including a name, title, address, telephone number and dedicated
email address) for DEA.  The point of contact will be responsible for the
implementation of PMC's obligations listed in this Memorandum of Agreement and
on-going monitoring of its level of compliance.


(19)            PMC agrees that DEA personnel, during the term of this
Memorandum of Agreement, may enter the PMC's registered locations at any time
during regular operating hours upon presentation of a Notice of Inspection to
verify compliance with this memorandum.


(20)            PMC shall abide by all state specific Prescription Drug
Monitoring program regulations, to the extent required under applicable state
law, contain the correct valid, and active practitioners DEA Registration
number.


(21)            PMC shall abide by all regulations relating to the transfer of
original prescription information for controlled substances listed in Schedule
III, IV or V, as required by 21 C.F.R. § 1306.25.


(22)            PMC shall abide by all regulations relating to the registration
and recordkeeping for Automated Dispensing Systems maintained at Long Term Care
Facilities, as required by 21 C.F.R. § 1301.17(c), 1301.27, and 1304.04(a)(2).


(23)            Upon the acquisition of a pharmacy, the newly acquired pharmacy
shall adhere to the requirements of the CSA and its implementing regulations
prior to dispensing any controlled substance medications and PharMerica shall
take measures otherwise to bring the acquired pharmacy into compliance with the
non-CSA provisions of this MOA within a reasonable time. 




E.
Release by DEA



In consideration of the fulfillment of the obligations of PMC under this
Agreement, DEA hereby releases and agrees to refrain from filing any
administrative actions against PMC based on the Covered Conduct or similar
conduct at any other PMC pharmacy on or before the effective date of this
agreement, within DEA's enforcement authority under 21 U.S.C. Sections 823 and
824.  Notwithstanding the release by DEA contained in the Paragraph, DEA
reserves the right to seek to admit evidence of the Covered Conduct in any other
administrative proceedings.  Further, nothing in this Paragraph shall prohibit
any other agency within the Department of Justice, any State attorney general,
or any other law enforcement, administrative, or regulatory agency of the United
States or any State or political subdivision thereof ("law enforcement agency"),
from initiating administrative, civil, or criminal proceedings with respect to
the Covered Conduct. DEA shall, as obligated in fulfilling its statutory duties,
assist and cooperate with any law enforcement agency that initiates an
investigation, action, or proceeding, involving the Covered Conduct. At PMC's
request DEA agrees to disclose the terms of this Agreement to any other law
enforcement agency and will represent that PMC's compliance with this Agreement
adequately addressed the allegations raised in the administrative proceedings by
DEA as defined in the Covered Conduct.


F.
Release by PMC



PMC fully and finally releases the United States of America, its agencies,
employees, servants, and agents from any claims (including attorney's fees,
costs, and expenses of every kind and however denominated) which PMC has
asserted, could have asserted, or may assert in the future against the United
States of America, its agencies, employees, servants, and agents, related to the
Covered Conduct and the United States investigation and prosecution thereof.



G. Reservation of Claims



Notwithstanding any term of the Agreement, specifically reserved and excluded
from the scope and terms of the Agreement as to any entity or person (including
PMC) are the following:


a)
Any civil, criminal, or administrative liability arising under Title 26, U.S.
Code (Internal Revenue Code);

b)
Any liability to the United States (or its agencies) for any conduct other than
the Covered Conduct subject to paragraph 5 of the Agreement;

c)
Any liability based upon such obligations as are created by this Agreement.

IV. MISCELLANEOUS



A. Binding on Successors



This Agreement is binding on PMC, and its respective successors, heirs,
transferees, and assigns.



B. Costs



Each Party to this Agreement shall bear its own legal and other costs incurred
in connection with this matter, including the preparation and performance of
this Agreement.



C. No Additional Releases



This Agreement is intended to be for the benefit of the Parties and the Released
Parties only and by this instrument the Parties do not release any claims
against any other person or entity other than the Released Parties.



D. Effect of Agreement



This Agreement constitutes the complete agreement between the Parties.  All
material representations, understandings, and promises of the Parties are
contained in this Agreement, and each of the Parties expressly agrees and
acknowledges that, other than those statements expressly set forth in this
Agreement, it is not relying on any statement, whether oral or written, of any
person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement. Any
modifications to this Agreement shall be set forth in writing and signed by all
Parties. PMC represents that this Agreement is entered into with advice of
counsel and knowledge of the events described herein. PMC further represents
that this Agreement is voluntarily entered into in order to avoid litigation,
without any degree of duress or compulsion.


By executing this Agreement, Pharmerica waives all rights to seek judicial
review or to challenge or contest the validity of any terms or conditions of
this Agreement.



E. Execution of Agreement



This Agreement shall become effective on the date of signing by the last
signatory (the "Effective Date") and remain in effect for a period of three (3)
years from the Effective Date. DEA agrees to notify PMC immediately when the
final signatory has executed this Agreement.



F. Breach of Agreement



Only material and systemic violations of the provisions of this Agreement may
constitute a breach of the Agreement. Parties shall have a reasonable time to
cure any such violation.


G.            Effect of Breach


Violation of any material term of this Agreement may result in the immediate
suspension of Pharmerica's DEA Certificate of Registration and in an
administrative hearing, all pursuant to 21 U.S.C. § 824.  Further, nothing in
this Agreement shall be construed as a waiver on the part of the Drug
Enforcement Administration of its authority to utilize any other grounds for
revocation or denial of a DEA registration.
  
H.            Disclosure


PMC and DEA may each disclose the existence of this Agreement and information
about this Agreement to the public without restriction.



I. Execution in Counterparts



This Agreement may be executed in counterparts, each of which constitutes an
original, and all of which shall constitute one and the same agreement.



--------------------------------------------------------------------------------




J. Authorizations



The individuals signing this Agreement on behalf of PMC represent and warrant
that they are authorized by PMC to execute this Agreement. The individuals
signing this Agreement on behalf of DEA represent and warrant that they are
signing this Agreement in their official capacity and that they are authorized
by DEA to execute this Agreement.




UNITED STATES OF AMERICA






DATED:                        5-14-15                          /s/ Dennis A.
Wichern
Dennis A. Wichern
Special Agent in Charge
Chicago Field Division
United States Drug Enforcement Administration






DATED:                    ___5-14-15                          /s/ Karl C. Colder
Karl C. Colder
Special Agent in Charge
Washington Field Division
United States Drug Enforcement Administration











--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

PHARMERICA  CORPORATION






DATED:                        5/11/15                          /s/ Michael R.
Manthei
Michael R. Manthei
Jeremy M. Sternberg
HOLLAND & KNIGHT LLP




DATED:                        5/11/15                          /s/ Thomas
Caneris
Thomas Caneris
Vice President and General Counsel
PharMerica Corporation





